DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 3/8/2021.  Claims 1-2, 5-18, and 20-21 are pending in the case.  Claims 1 and 15 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Strauss on March 31, 2021.
The application has been amended as follows:

1. (Currently Amended) One or more non-transitory computer-readable storage media (NTCRSM) comprising instructions, wherein ‎execution of the instructions by a processing device is to cause a computing system to:‎
render a graphical user interface (GUI) for interacting with a service provider platform (SPP) in a client application (app), the GUI comprising a set of slots, each slot of the set of slots is defined by a set of tags and each slot at least includes content; 
identify one or more resources within each slot;

identify at least one ad slot among the set of slots, the at least one ad slot being a slot that at least includes a reference to the at least one ad resource; 
apply an obfuscation 
remove the obfuscation obfuscated obfuscated 

2. (Previously Presented) The one or more NTCRSM of claim 1, wherein execution of the instructions is to cause the computing system to:‎
obtain a web document including instructions for generation and rendering the GUI in the client app; ‎and
identify the resources within each slot in the obtained web document.

3-4. (Cancelled) 

5. (Currently Amended) The one or more NTCRSM of claim 1, wherein each ad indicator of the set of ad indicators includes a distinction intensity value, and execution of the instructions is to cause the computing system to: ‎
obfuscation ad ad slot 

6. (Currently Amended) The one or more NTCRSM of claim 5, wherein the distinction intensity value is a weight factor, and, to adjust the obfuscation effect, execution of the instructions is to cause the computing system to: ‎
adjust an extent to which the obfuscation 

7. (Currently Amended) The one or more NTCRSM of claim 5, wherein the distinction intensity value is a scaling factor, and, to adjust the obfuscation 
apply the scaling factor to a default or predefined distinction intensity value.

8. (Currently Amended) The one or more NTCRSM of claim 1, wherein, to apply the obfuscation 
inject distinction code into a portion of source code of the GUI associated with the at least one ad slot or the at least one TPR, the distinction code to instruct the client app to generate and render the obfuscation 

9. (Currently Amended) The one or more NTCRSM of claim 8, wherein the obfuscation effect obfuscation ad obfuscation obfuscation 

10. (Currently Amended) The one or more NTCRSM of claim 1, wherein execution of the instructions is to cause the computing system to: ‎
store the set of ad 

11. (Currently Amended) A computing system comprising:‎
processor circuitry coupled with network interface circuitry (NIC), wherein:
the NIC is configurable to: obtain, from a remote service provider platform (SPP), an electronic document including source code for generating and rendering a webpage or web application (app) in a client app; and
the processor circuitry is configurable to operate the client app to: generate and render the webpage or web app in the client app, the webpage or web app comprising a set of slots, each slot of the set of slots is defined by a set of tags and each slot at least includes content, and
the processor circuitry is configurable to operate a component to:
identify one or more resources referenced in each slot based on the source code;
determine at least one ad resource of the identified one or more resources, the at least one ad resource being a resource served from an entity different than the 
identify at least one ad slot among the set of slots, the at least one ad slot being a slot that at least includes a reference to the at least one ad resource; 
apply an obfuscation 
detect a hover over the obfuscated 
remove the obfuscation the obfuscated 

12. (Previously Presented) The computing system of claim 11, wherein, to determine the at least one ad resource, the processor circuitry is configurable to operate the component to: 
compare the at least one ad resource with a stored set of ad indicators, each of the stored set of ad indicators indicating known ad resources.‎

13. (Previously Presented) The computing system of claim 12, wherein, to compare the at least one ad resource with a stored set of ad indicators, the processor circuitry is configurable to operate the component to:
compare a portion of a resource identifier of the at least one ad resource with resource identifiers indicated by at least some of the ad indicators of the stored set of ad indicators. ‎

14. (Currently Amended) The computing system of claim 11, wherein each ad indicator of 
adjust the obfuscation 

15. (Currently Amended) The computing system of claim 14, wherein, to adjust the obfuscation 
apply the distinction intensity value to a obfuscation obfuscation obfuscation 

16. (Currently Amended) The computing system of claim 14, wherein the distinction intensity value is a scaling factor, and, to adjust the obfuscation 
apply the scaling factor to a default distinction intensity value; and
apply the scaled distinction intensity value to a obfuscation obfuscation obfuscation 

obfuscation 
inject obfuscation obfuscation obfuscation 

18. (Currently Amended) The computing system of claim 17, wherein the obfuscation obfuscation obfuscation obfuscation obfuscation 

19. (Cancelled) 
	
20. (Currently Amended) The computing system of claim 18, wherein the plurality of obfuscation  slotsslots

21. (Previously Presented) The computing system of claim 11, wherein the client app is a 

Allowable Subject Matter
Claims 1-2, 5-18, and 20-21 are allowed.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/Ryan Barrett/
Primary Examiner, Art Unit 2145